Citation Nr: 9930890	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-41 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 rating decision of the Regional Office (RO) 
which confirmed and continued the 50 percent evaluation in 
effect for the veteran's service-connected PTSD.  

In an informal hearing presentation dated in October 1999, 
the veteran's representative raised the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  Since this matter was not 
certified or developed for appeal, it is referred to the RO 
for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's PTSD is manifested by a restricted affect, 
reports of sleep disturbance and survivor guilt.  It is 
not productive of more than considerable industrial 
impairment.

3. On recent Department of Veterans Affairs (VA) examination, 
the veteran exhibited fair hygiene and grooming, with no 
evidence of panic attacks, suicidal ideation, obsessional 
rituals or impaired judgment.


CONCLUSION OF LAW

A rating in excess of 50 percent is not warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 1996) 
as amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective on November 7, 1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected PTSD 
that are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski,        2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show no complaints or findings 
concerning PTSD.  

The veteran's Form DD 214 shows that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, Army Commendation Medal and the 
Bronze Star Medal.

On VA general medical examination in February 1992, the 
veteran reported that he had flashback dreams.  The pertinent 
diagnosis was probable PTSD.  

A Vet Center report dated in September 1992 discloses that 
the veteran's symptoms of PTSD included recurrent, intrusive 
thoughts about his experiences in Vietnam, a restricted range 
of affect, nightmares about Vietnam and startle reflex to 
loud noises.  

In a statement received in September 1992, the veteran 
described the stressors he experienced in service.  

The veteran was afforded a psychiatric examination by the VA 
in November 1992.  The examiner reviewed the veteran's claims 
folder, including his writings about his combat exposure 
experiences in service.  Following a mental status 
examination, the diagnosis was PTSD.  The examiner indicated 
that the Global Assessment of Functioning score (GAF) was 50.

In a statement dated in September 1993, the United States 
Army and Joint Services Environmental Support Group 
(subsequently renamed the United States Armed Services Center 
for Research of Unit Records) indicated that it was able to 
confirm the death of a medic assigned to the veteran's unit, 
which the veteran had reported.   

Based on this evidence, the RO, in a rating decision dated in 
February 1994, granted service connection for PTSD and 
assigned a 50 percent evaluation.  

A VA psychiatric examination was conducted in March 1996.  
The examiner reviewed the veteran's claims file and medical 
records.  It was noted that the veteran was being treated by 
the examiner at a VA medical center.  He was on medication.  
He complained of having decreased memory of his war trauma 
events. He described having nightmares, waking up screaming 
over the past several weeks, and not remembering the content 
of them.  He described feeling guilty about an incident in 
Vietnam.  He reported that he became frustrated easily and 
many times had felt at a loss of control.  He noted that he 
had been involved in a fight with a co-worker earlier that 
year when he found that the co-worker was sleeping on the 
job.  The veteran also described flashbacks and stated that 
he heard people talking in Vietnamese during them.  He noted 
that he isolates himself and had no friends.  He reported 
having increased responses to loud noises.  He related that 
he worked as a security guard about 30 to 36 hours per week, 
and that he had that job for about four years.  He indicated 
that he usually took a job that nobody wanted at night by 
himself and that he slept during the day.  

On mental status examination, the veteran was alert, active 
and cooperative.  He spoke in a normal tone and volume.  He 
was coherent and relevant.  His mood was depressed and his 
affect was flat.  He denied auditory or visual 
hallucinations.  He admitted smelling smoke and fire 
frequently when it was not happening.  He denied paranoid 
grandiose illusions, but admitted to being very distrustful 
of people.  He recalled only one out of three objects in 5 
minutes.  He recognized the common objects and mentioned only 
three out of five recent presidents.  He provided good 
interpretations of proverbs.  Judgment was OK.  Psychological 
testing suggested that he had significant psychological 
problems.  Such individuals were often described as somewhat 
moody, opinionated, unstable and rebellious.  The diagnosis 
was PTSD, chronic.  The GAF score was 50.  The examiner 
concluded that there had been no significant change from his 
previous level of functioning.  The veteran continued to be 
able to keep a part-time job as a security guard because he 
isolated himself most of the time.  It was indicated that the 
veteran had problems with relationships.   

Another VA psychiatric examination was conducted in March 
1998.  The veteran related that he had been divorced the 
previous year.  He lived in his pickup and had stayed with 
friends on and off.  He had been house sitting for a friend 
for the previous six months.  He had a girlfriend for the 
previous five months.  It was indicated that the veteran was 
not under medical care at the present time and he took no 
prescribed medication.  The veteran claimed to be working for 
himself, cutting firewood for sale and also doing odd jobs.  
He complained of continued sleep disturbance due to 
nightmares.  He also reported that he could not remember in 
detail the experiences he had in Vietnam and that he was 
upset about this because he could not remember places, people 
he had known or the things that happened in Vietnam.  The 
veteran also related that he felt guilty about some of things 
he did in Vietnam and claimed that he was having flashbacks.  
It was further reported that the veteran liked to isolate 
himself and that he usually did not have any close friends as 
he was distrustful of others and became anxious in a crowd.  
The veteran claimed he was having problems in concentrating 
and had anger problems.  

On mental status evaluation, the veteran was alert and 
cooperative.  He had fair hygiene and grooming.  He 
communicated fairly well, was coherent, relevant and goal-
directed.  His affect was restricted to a sad mood.  He 
claimed that often he had up and down moves, even unrelated 
to the environment and situations.  He denied any 
hallucinations or delusions.  There was no suicidal or 
homicidal radiation.  The veteran was oriented to date, 
place, person and significant life events and data.  
Retention and immediate recall were answered appropriately.  
He was able to name the current president as well as past 
presidents in consecutive order.  Similarities, differences 
and "proper" interpretation were answered accurately.  
Insight and judgment were intact.  He claimed that he was 
easily irritated, and when he became angry, he became 
aggressive.  The diagnosis was PTSD, chronic.  The GAF score 
was 50.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the versions of the VA Schedule 
for Rating Disabilities in light of Karnas. 

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard, 4 Vet. App. 384.  In essence, Bernard held that the 
Board could not adjudicate questions which had not been first 
decided by the RO.  In deciding whether adjudication is 
permissible, the Board must first determine whether an 
appellant would be prejudiced by such action.  See VA O.G.C. 
Prec. Op. 16-92; Bernard, 4 Vet. App. at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under either 
set of criteria which have been in effect during the pendency 
of the veteran's appeal, because, as discussed above, those 
most favorable to him will be applied.  The Board cannot 
identify any harm to the veteran caused by such 
consideration.

The Board has considered the veteran's claim pursuant to both 
rating criteria.  The veteran has been afforded two 
examinations in conjunction with the current appeal.  The 
findings are essentially consistent and fail to support an 
increased rating.  His PTSD is manifested by some memory 
impairment, a sad affect and difficulty sleeping.  He has 
reported having nightmares and flashbacks.  It is significant 
to point out, however, that there is no evidence of panic 
attacks, suicidal ideation or impaired judgment as would 
warrant a higher rating under the recently revised criteria.  
In this regard, the Board points out that the veteran's 
grooming and hygiene are fair, and his judgment fully intact.  
He does not manifest any obsessional rituals.  

The evidence in support of the veteran's claim for a higher 
rating consists primarily of his statements in conjunction 
with his claim for an increased rating.  In contrast, the 
Board concludes that the medical findings on examination are 
of greater probative value.  The Board concedes that the 
veteran's employment status apparently changed when the VA 
examinations of 1996 and 1998 are compared.  However, in sum, 
the evidence does not demonstrate that the veteran's PTSD 
results in more than considerable industrial impairment; nor 
do the findings support an increased evaluation under the 
revised rating criteria.  The Board points out that the GAF 
score has remained constant.  The Board concludes, 
accordingly, that the weight of the evidence is against the 
claim for an increased rating for PTSD.



ORDER

An increased rating for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

